DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1,  4-6, 12, 15-17 are currently amended. Claims 3, 8, 11, 14 and 20 are canceled. Claims 2, 7, 9-10, 13, 18, and 19 are as previously presented/original.
Response to Arguments
Applicant’s arguments, see remarks, filed 4/27/2021, with respect to the rejection(s) of claim(s) 1, 2, 4-7, 9-10, 12-13, and 15-19 under 35 USC 103 have been fully considered and are persuasive, specifically with respect to the added limitation that “the coating layer comprises an organic material having higher laser beam absorptivity than that of the mask substrate”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied art.
The 112b rejections of record have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 20150231738 A1, of record) in view of Chen ‘238 (US20050029238A1) and Scherer (DE10123852C1, translation provided herewith).
(Abstract, P0010-P0011); irradiating a laser beam onto the coating layer to form pattern openings in the mask substrate to form a mask(P0010-P0011); and removing a residual film of the coating layer by cleaning (mask material 12 also called sacrificing layer P0082) without removing the mask (workpiece 10 is equivalent to the mask which is not removed, P0173, P0093).
Ota fails to teach removing a residual film of the coating layer by cleaning with an organic solvent wherein the coating layer comprises an organic material, teaching the use of heated water instead. In the same field of endeavor, masked laser machining, Chen ‘238 teaches removal of an organic coating layer (layer 102, polyimide, Abstract, P0017)  from a mask substrate work piece 10, P0015) by cleaning with an organic solvent (acetone solution, Abstract). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to substitute this known cleaning technique for a known polymer coating layer to achieve the expected results of a thorough cleaning off of the coating layer
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

The combination as applied above fails to explicitly teach wherein the coating layer comprises an organic material having higher laser beam absorptivity than that of the mask substrate, being silent on this. In the same field of endeavor, laser machining,  Scherer teaches providing a protective layer of organic material (polyimide, P0016) wherein the coating layer comprises an organic material having higher laser beam (Abstract, lower transmission and lower reflectivity would lead to higher absorptivity). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by making sure the polyimide protective layer had a higher absorptivity of the laser than the workpiece itself in order to enhance warming of more reflective workpieces (P0008).
With respect to the limitation “wherein, when the laser beam is irradiated onto the coating layer, dust accumulated around the pattern openings on the coating layer is immediately removed together with the coating layer that is removed by absorbing laser beam energy”, this appears to be an inherent result of the claimed processing steps. As such, while the prior art does not explicitly teach this benefit, one of ordinary skill in the art would have expected this result.
The mere observation of still another beneficial result of an old process cannot form the basis of patentability. Allen et al. v. Cae, 57 USPQ 136; In re Maeder et al. 143 USPQ 249. 

With respect to claim 10, Ota further teaches wherein the coating layer and the mask substrate are concurrently punched at a portion irradiated with the laser beam (P0087-P0092).
With respect to claim 12, Ota teaches a device for manufacturing a deposition mask, the device comprising: a chuck configured to support a mask substrate (stage 106, Fig. 1, P0049); a laser beam irradiator configured to irradiate a laser beam onto the coating layer to form pattern openings in the mask substrate (laser processing apparatus 100, P0050, P0010-P0011); a cleaner configured to clean and remove a dust that is scattered during formation of the pattern openings and accumulated, around the pattern openings, on the coating layer in an operation of removing a residual film of (Abstract, P0010-P0011); and removing the mask material with heated water (P0093) which removes the dust (P0173), it would have been obvious to one of ordinary skill in the art to modify the apparatus as taught by Ota to add a generic coating depositor and a generic cleaner to achieve this well-known method taught explicitly by Ota in an automated fashion. 
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)
The court held that broadly providing an automatic or mechanical means (Note: with no specific) to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art

Ota fails to teach removing a residual film of the coating layer by cleaning with an organic solvent, teaching the use of heated water instead. In the same field of endeavor, masked laser machining, Chen ‘238 teaches removal of an organic coating layer (layer 102, polyimide, Abstract, P0017)  from a mask substrate work piece 10, P0015) by cleaning with an organic solvent (acetone solution, Abstract). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to substitute this known cleaning technique for a known polymer coating layer to achieve the expected results of a thorough cleaning off of the coating layer
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

The combination as applied above fails to explicitly teach wherein the coating layer comprises an organic material having higher laser beam absorptivity than that of the mask substrate, being silent on this. In the same field of endeavor, laser machining,  (polyimide, P0016) wherein the coating layer comprises an organic material having higher laser beam absorptivity than that of the mask substrate (Abstract, lower transmission and lower reflectivity would lead to higher absorptivity). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by making sure the polyimide protective layer had a higher absorptivity of the laser than the workpiece itself in order to enhance warming of more reflective workpieces (P0008).
With respect to the limitation “wherein, when the laser beam is irradiated onto the coating layer, dust accumulated around the pattern openings on the coating layer is immediately removed together with the coating layer that is removed by absorbing laser beam energy”, this appears to be an inherent result of the claimed processing steps. As such, while the prior art does not explicitly teach this benefit, one of ordinary skill in the art would have expected this result.

Claims 1, 4-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180034009 A1, of record) in view of Kimura (JP 2001113667, of record), Chen ‘238 (US20050029238A1), and Scherer (DE10123852C1, translation provided herewith).
With respect to claim 1, Chen teaches a method of manufacturing a deposition mask (title, P0001, P0023, Fig. 4A-G), the method comprising: forming a coating layer on a surface of a mask substrate (P0027, Fig. 4B) and removing a residual film of the coating layer (P0027). Chen fails to teach irradiating a laser beam onto the coating layer to form pattern openings in the mask substrate, instead forming the openings through (P0026). In the same field of endeavor, laser drilling, Kimura teaches a method of forming openings in a coated deposition mask plate using an irradiating step to punch both holes (P0014, P0020, P0027). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Chen by replacing the separate exposure and etching steps into a one step irradiation step in order to more easily manufacture a metal mask for screen printing that hardly causes the printing past to penetrate (P0016). 
Chen in view of Kimura teaches removing the residual coating layer broadly (Chen, P0027), but is silent on the use of an organic solvent. In the same field of endeavor, masked laser machining, Chen ‘238 teaches removal of an organic coating layer (layer 102, polyimide, Abstract, P0017)  from a mask substrate work piece 10, P0015) by cleaning with an organic solvent (acetone solution, Abstract). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to substitute this known cleaning technique for a known polymer coating layer to achieve the expected results of a thorough cleaning off of the coating layer
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

The combination as applied above fails to explicitly teach wherein the coating layer comprises an organic material having higher laser beam absorptivity than that of the mask substrate, being silent on this. In the same field of endeavor, laser machining,  Scherer teaches providing a protective layer of organic material (polyimide, P0016) wherein the coating layer comprises an organic material having higher laser beam absorptivity than that of the mask substrate (Abstract, lower transmission and lower reflectivity would lead to higher absorptivity). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by making sure the polyimide protective layer had a higher absorptivity of the laser than the workpiece itself in order to enhance warming of more reflective workpieces (P0008).
With respect to the limitation “wherein, when the laser beam is irradiated onto the coating layer, dust accumulated around the pattern openings on the coating layer is immediately removed together with the coating layer that is removed by absorbing laser beam energy”, this appears to be an inherent result of the claimed processing steps. As such, while the prior art does not explicitly teach this benefit, one of ordinary skill in the art would have expected this result.

With respect to claim 2, Chen further teaches wherein the mask substrate comprises an iron- nickel alloy (P0034, metal plate 40 ).
With respect to claim 4, Chen further teaches wherein the coating layer has a lower boiling point than that of the mask substrate (photoresist layer 50, Fig. 4B, disclosed by applicant to have claimed property with respect to invar iron nickel  alloy instant specification [0052])..
With respect to claim 5, Chen further teaches wherein the coating layer comprises at least one of polyimide or photoresist (photoresist layer 50, Fig. 4B).
With respect to claim 6, Kimura further teaches wherein the coating layer has a thickness of 25 μm, which falls within the claimed range (P0018). 
(P0014, P0027).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180034009 A1, of record) in view of Kimura (JP 2001113667, of record), Chen ‘238 (US20050029238A1), and Scherer (DE10123852C1, translation provided herewith) as applied to claim 1 above, further in view of Hino (US 6037103, of record).
With respect to claim 7, the combination as applied above is silent on the wavelength of the laser, and as a result fails to teach this limitation. In the same field of endeavor, depositions masks, Hino teaches wherein holes similar to that of Chen and Kimura are made using an up to 400 nm laser beam. It would have been obvious to one of ordinary skill in the art to modify the process as taught above to specifically use a 400 nm laser in order to enable formation of fine holes having a diameter of not more than 100 μm with high precision (C1L21-28).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180034009 A1, of record) in view of Kimura (JP 2001113667, of record), Chen ‘238 (US20050029238A1), and Scherer (DE10123852C1, translation provided herewith) as applied to claim 1 above, further in view of Millard (US 6683277 B1, of record).
With respect to claim 9, the combination as applied above is silent on an extraction step, and therefore does not teach this limitation. In the same field of endeavor, laser drilling, Millard teaches wherein a irradiation unit is a equipped with a vacuum channel that extracts and discharges the dust (called debris) (C4L22-41). It would have been obvious to one of ordinary skill in the art to modify the method as avoid redepositing and therefore interference with the laser path (C2L1-24).
Claims 12-13 ad 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (US 20050045090 A1, of record) in view of Chen (US 20180034009 A1, of record), Kimura (JP 2001113667, of record), Chen ‘238 (US20050029238A1), and Scherer (DE10123852C1, translation provided herewith).
With respect to claim 12, Ikegami teaches a device for manufacturing a deposition mask (abstract), the device comprising: a chuck configured to support a mask substrate (Fig. 1, P0087-P0088, object 20, holder 8);a laser beam irradiator (machining light source 2, irradiation optical system 6, P0084); a cleaner configured to clean and remove a residual film of the coating layer (liquid supply system 11, nozzle 12, P0073) but fails to teach a coating depositor configured to form a coating layer on a surface of the mask substrate, being silent on this structure. In the same field of endeavor, deposition mask manufacturing, Chen teaches depositing a coating layer on the surface of the mask substrate (photoresist layer 50, Fig. 4b) but fails to teach the specific structure doing so. However it would have been obvious to one of ordinary skill in the art to modify the device as taught above to include a photoresist jetting nozzle/depositor being motivated to accomplish the well-known method step of forming a coating layer on the metallic plate (P0027), being further motivated to make the machine capable of performing the well-known method as taught by Chen.
The combination as applied above fails to teach wherein the irradiator is configured to irradiate a laser beam onto the coating layer to form pattern openings in (P0014, P0020, P0027). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Chen by replacing the separate exposure and etching steps into a one step irradiation step in order to more easily manufacture a metal mask for screen printing that hardly causes the printing past to penetrate (P0016). 
The combination teaches removing the residual coating layer broadly (Chen, P0027), but is silent on the use of an organic solvent. In the same field of endeavor, masked laser machining, Chen ‘238 teaches removal of an organic coating layer (layer 102, polyimide, Abstract, P0017)  from a mask substrate work piece 10, P0015) by cleaning with an organic solvent (acetone solution, Abstract). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to substitute this known cleaning technique for a known polymer coating layer to achieve the expected results of a thorough cleaning off of the coating layer
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

The combination as applied above fails to explicitly teach wherein the coating layer comprises an organic material having higher laser beam absorptivity than that of the mask substrate, being silent on this. In the same field of endeavor, laser machining,  Scherer teaches providing a protective layer of organic material (polyimide, P0016) wherein the coating layer comprises an organic material having higher laser beam absorptivity than that of the mask substrate (Abstract, lower transmission and lower reflectivity would lead to higher absorptivity). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by making sure the polyimide protective layer had a higher absorptivity of the laser than the workpiece itself in order to enhance warming of more reflective workpieces (P0008).
With respect to the limitation “wherein, when the laser beam is irradiated onto the coating layer, dust accumulated around the pattern openings on the coating layer is immediately removed together with the coating layer that is removed by absorbing laser beam energy”, this appears to be an inherent result of the claimed processing steps. As such, while the prior art does not explicitly teach this benefit, one of ordinary skill in the art would have expected this result.

With respect to claim 13, Chen further teaches wherein the mask substrate comprises an iron- nickel alloy (P0034, metal plate 40 ).
With respect to claim 15, Chen further teaches wherein the coating layer has a lower boiling point than that of the mask substrate (photoresist layer 50, Fig. 4B, disclosed by applicant to have claimed property with respect to invar iron nickel  alloy instant specification [0052])..
With respect to claim 16, Chen further teaches wherein the coating layer comprises at least one of polyimide or photoresist (photoresist layer 50, Fig. 4B).
With respect to claim 17, Kimura further teaches wherein the coating layer has a thickness of 25 μm, which falls within the claimed range (P0018). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (US 20050045090 A1, of record) in view of Chen (US 20180034009 A1, of record), Kimura (JP 2001113667, of record), Chen ‘238 (US20050029238A1), and .
With respect to claim 18, the combination as applied above is silent on the wavelength of the laser, and as a result fails to teach this limitation. In the same field of endeavor, depositions masks, Hino teaches wherein holes similar to that of Chen and Kimura are made using an up to 400 nm laser beam. It would have been obvious to one of ordinary skill in the art to modify the process as taught above to specifically use a 400 nm laser in order to enable formation of fine holes having a diameter of not more than 100 μm with high precision (C1L21-28).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (US 20050045090 A1, of record) in view of Chen (US 20180034009 A1, of record), Kimura (JP 2001113667, of record), Chen ‘238 (US20050029238A1), and Scherer (DE10123852C1, translation provided herewith) as applied to claim 12 above, further in view of Millard (US 6683277 B1, of record).
With respect to claim 19, the combination as applied above is silent on an extraction step, and therefore does not teach this limitation. In the same field of endeavor, laser drilling, Millard teaches wherein an irradiation unit is a equipped with a vacuum channel that extracts and discharges the dust (called debris) (C4L22-41). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to include this step in order to avoid redepositing and therefore interference with the laser path (C2L1-24).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741